92 N.Y.2d 914 (1998)
In the Matter of Patricia S. Hurst, Respondent,
v.
Board of Education for the Ithaca City School District, Appellant, and New York State Teachers' Retirement System et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 13, 1998
Decided September 17, 1998.
On the Court's own motion, appeal, insofar as taken from that portion of the Appellate Division order that affirmed the denial of the motion for a change of venue, dismissed, without costs, upon the ground that such portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of the motion for a change of venue, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.